5:21-cv-00326-JMC   Date Filed 02/03/21   Entry Number 1-1   Page 1 of 5




      EXHIBIT 1
  5:21-cv-00326-JMC          Date Filed 02/03/21       Entry Number 1-1         Page 2 of 5




STATE OF SOUTH CAROLINA                              IN THE COURT OF COMMON PLEAS

COUNTY OF ORANGEBURG                                 DOCKET NO.:

LURLINE HIGGETT,

                      Plaintiff,

       rvs-                                                      SUMMONS
                                                            (JURY-TRIAL DEMANDED)

FAMILY DOLLAR, INC., d/b/a/ FAMILY
DOLLAR STORE #11585,

                      Defendant.

TO:    THE DEFENDANT ABOVE NAMED:

       YOU ARE HEREBY SUMMONED and required to answer the Complaint in. this

action of which a copy is herewith served upon you, and to serve a copy of your Answer to the

said Complaint on the subscribers at their office, 1314 Lincoln Street, Columbia, South Carolina,

within thirty (30) days after the service thereof, exclusive of the date of such service and if you

fail to answer, appear, or defend, judgment by default will be rendered against you for the relief

demanded in the Complaint.




                                                     s/Zachary D. Linowski
                                                     ZACHARY D. LINOWSKI
                                                     Attorney for Plaintiff
                                                     S.C. Bar No.: 103215 .

                                                     ATTORNEYS LEE, EADON, ISGETT,
                                                     POPWELL AND OWENS, P.A.
                                                     Post Office Box 1505 -
                                                     Columbia, South-Carolina 29202
                                                     (803) 799-9811

Columbia, South Carolina

December 30, 2020.
   5:21-cv-00326-JMC          Date Filed 02/03/21       Entry Number 1-1         Page 3 of 5




STATE OF SOUTH CAROLINA                              IN THE COURT OF COMMON PLEAS

COUNTY OF ORANGEBURG                                  DOCKET NO.:

LURLINE HIGGETT,

                       Plaintiff,

        =vs-                                                    COMPLAINT
                                                            (JURY TRIAL DEMANDED)

FAMILY DOLLAR, INC., d/b/a/ FAMILY
DOLLAR STORE #11585,

                       Defendant.

       Plaintiff would respectfully show:

       1.      Plaintiff is a resident of the County of Orangeburg, State of South Caroliria.

       2.      Upon information and belief, Defendant, Family Dollar, Inc. d/b/a Family Dollar

Store #11585, is a corporation organized and existing under the laws of one of the States of the

United States. and transacts business, contracts to supply goods, regularly does and solicits

business, and derives substantial revenue in the County of Orangeburg, State of South Carolina.

       3.      On or about December 21, 2018, Plaintiff was attempting to exit the Family

Dollar Store #11585 located at 2429 Russell St. Orangeburg, SC 29115, after shopping, when

she tripped on a damaged door mat and fell.

       4.      As a result, Plaintiff suffered great physical harm and injury to the head, body and

limbs, specifically the head, arms, shoulders, neck, back, hips, and legs, which has caused, and

will in the future cause, Plaintiff to undergo much physical pain, suffering, mental anguish,

emotional distress, and impairment of health and bodily efficiency, and has caused, aiid will in

the future cause, Plaintiff to have to spend money for medical services.




                                                 1
  5:21-cv-00326-JMC            Date Filed 02/03/21       Entry Number 1-1          Page 4 of 5

                                                                                                         m
                                                                                                         r
                                                                                                         m
                                                                                                         0
                                                                                                           1
                                                                                                         X
                                                                                                         O
                                                                                                         z
       5.        At all times material to this action, the Defendant, through the acts of its agents,     D
                                                                                                         rr
servants, and/or employ,
                       ees was neg~g
                                  h ent, careless, reckless, and grossly negligent at the time            „
                                                                                                          ~
                                                                                                         P
                                                                                                          m
and place above-mentioned in the following particulars:                                                   °
                                                                                                         N
                                                                                                         O
                 a.     In failing to properly review and inspect the condition of the store's floor;    o
                                                                                                         °m
                 b.     In failing to remedy a dangerous condition on the floor;                          W
                                                                                                         0
                                                                                                         ~
                 C.     In failing to replace the worn out and/or damaged door mats;                      p
                                                                                                         ~
                                                                                                         D
                 d.     In failing to provide signage or warning regarding the worn out and/or           ~
                                                                                                         O
                        damaged door mat;                                                                ~
                                                                                                         z
                                                                                                         ~
                 e.     In. failing to remove wom out and/or damaged door mats and hazards;              omo
                                                                                                         c
                                                                                                         X,
                 f      In failing to replace wom out and/or damaged door mats;                          ~
                                                                                                         c~
                 g.     In failing to properly train its agents, servants, and/or employees;             0
                                                                                                         ~
                                                                                                         O
                 h.     In failing to supervise its agents, servants, and/or,employees;                  Z
                                                                                                         ru
                 i.     In failing to exercise that degree of care and caution that a reasonable and     ~
                                                                                                         ,
                        prudent person would have exercised under the same or similar                    >
                                                                                                         m
                        circumstances; and .                                                             N
                                                                                                         o
                                                                                                         N
                                                                                                         0
                 j. .   In such other and further particulars as may be shown at trial.                  w
                                                                                                         co
                                                                                                         0
All of which were the direct and proximate cause of the injuries and damages suffered by                 g
                                                                                                         u,
Plaintiff, said acts being in violation of the statutory and common laws of the State of South

Carolina.

       6. .      Plaintiff is informed and believes that she is entitled to judgment in this matter as

set out below.




                                                   2
  5:21-cv-00326-JMC         Date Filed 02/03/21      Entry Number 1-1        Page 5 of 5




       WHEREFORE, Plaintiff prays for judgment for actual and punitive damages in amounts

determined by a jury, for the costs of this action, and for such other and further relief as the

Court may deem just and proper.




                                                   s/Zachary D. Linotivski
                                                   ZACHARY D. LINOWSKI
                                                   Attomey for Plaintiff
   ~                                               S.C. Bar No.: 103215

                                                   ATTORNEYS LEE, EADON, ISGETT,
                                                   POPWELL AND OWENS, P.A.
                                                   Post Office Box 1505
                                                   Columbia, South Carolina 29202
                                                   (803) 799-9811

Columbia, South Carolina

December 30, 2020.




                                               3
